Execution Copy
 
Exhibit 10.20.1
Executive Employment Agreement
 
EMPLOYMENT AGREEMENT (the "Agreement") made as of November 4, 2008, 2008 between
ARIAD Pharmaceuticals, Inc. (the "Company") a Delaware corporation, and Daniel
M. Bollag, Ph.D. (the "Employee").
 
 
1.
Employment, Duties and Acceptance.

 
1.1           The Company hereby employs the Employee, for the Term (as
hereinafter defined), to render full-time services to the Company, and to
perform such duties as the Chief Executive Officer of the Company shall
reasonably direct the Employee to perform.  The Employee's title shall be
designated by the Chief Executive Officer and initially shall be Senior Vice
President, Regulatory Affairs and Quality.
 
1.2            The Employee hereby accepts such employment and agrees to render
the services described above.
 
1.3           The principal place of employment of the Employee hereunder shall
be in the greater Boston, Massachusetts area, or other locations reasonably
acceptable to the Employee.  The Employee acknowledges that for limited periods
of time the Employee may be required to provide services to the Company outside
of the Boston, Massachusetts area.
 
1.4           Notwithstanding anything to the contrary herein, although the
Employee shall provide services as a full-time employee, it is understood that
the Employee may (a) have an academic appointment and (b) participate in
professional activities (collectively, "Permitted Activities'); provided,
however, that such Permitted Activities do not interfere with the Employee's
duties to the Company.
 
1.5           The Employee represents and affirms that the Employee does not
have any other contractual obligations to any other person or entity that would
prohibit or limit Employee’s employment with the Company, except for the duty
not to use or disclose another entity’s confidential information without
authorization.  Employee further acknowledges that the Company instructs the
Employee not to bring to the Company, use or disclose in the course of
Employee’s employment any confidential information belonging to another person
or entity, without that person or entity’s express authorization.
 
1

--------------------------------------------------------------------------------


Execution Copy
 
2.             Term of Employment.
 
The term of the Employee's employment under this Agreement (the "Term") shall
commence on January 2, 2009 (the "Effective Date"), or such other date mutually
agreed upon by the parties, and shall end on December 31, 2010, unless sooner
terminated pursuant to Section 4 or 5 of this Agreement; provided, however, that
this Agreement shall automatically be renewed for successive one-year terms (the
Term and, if the period of employment is so renewed, such additional period(s)
of employment are collectively referred to herein as the "Term") unless
terminated by written notice given by either party to the other at least ninety
(90) days prior to the end of the applicable Term.
 
  
3.
Compensation.

 
3.1            As full compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay the Employee, during the Term, a
salary at the fixed rate of $325,000 per annum during the first year of the Term
and increased each year, by amounts, if any, to be determined by the Board of
Directors of the Company (the "Board"), in its sole discretion, payable in equal
biweekly installments, less such deductions or amounts to be withheld as shall
be required by applicable law and regulations.
 
3.2            Each year, Employee shall be eligible to receive a discretionary
bonus.  The target for such discretionary bonus shall be 30% of base salary, but
the Company may elect to pay a greater or lesser bonus, in its sole discretion,
which shall be determined annually by the Board.  Factors that may be considered
by the Board in determining bonus eligibility and the size of a bonus awarded,
if any, include the Employee’s level of performance, the Company’s achievement
of its business goals, and special contributions of the Employee.  The bonus, if
any, may be paid in the form of stock options, restricted stock awards or units,
deferred compensation or cash, as determined by the Board.  Further details on
bonuses are provided in the Company’s incentive compensation plans; in the event
of any conflict between the plans and this Agreement, the terms of this
Agreement shall control.
 
2

--------------------------------------------------------------------------------


Execution Copy
 
3.3            The Company shall pay or reimburse the Employee for all
reasonable and documented expenses actually incurred or paid by the Employee
during the Term in the performance of Employee’s services under this Agreement,
upon presentation of expense statements or vouchers or such other supporting
information as it may require.
 
3.4            The Employee shall be eligible under any incentive plan, stock
award plan, bonus, deferred or extra compensation plan, pension, group health,
disability, long-term care, and life insurance or other so-called "fringe"
benefits, which the Company provides for its executives at the comparable
level.  All stock options and restricted stock awards or units granted to the
Employee shall be subject to a vesting schedule, which shall be determined by
the Compensation Committee of the Board.  The stock options and restricted stock
awards or units, if any, granted to the Employee shall also be subject to the
terms of the Company’s long-term incentive plan and certificates.  Any unvested
stock options or restricted stock awards or units subject to repurchase shall be
forfeited to the Company in the event (a) this Agreement is terminated by the
Company for Cause pursuant to Section 4 herein, or (b) either party elects not
to renew this Agreement pursuant to Section 2 herein, except as provided in
Section 3.6 herein with respect to the initial grant of restricted stock units.
 
3.5           The Company shall grant the Employee an option to purchase
75,000 shares of the Company's Common Stock at the fair market value on the date
of the Board's approval of the grant.  The Employee agrees that all such options
shall be subject to a four-year vesting schedule, vesting in equal increments of
25% on each anniversary of their issuance.  Any unvested options shall be
forfeited to the Company in the event that (a) this Agreement is terminated by
the Company for Cause pursuant to Section 4 herein, or (b) either party elects
not to renew this Agreement pursuant to Section 2 herein.
 
3

--------------------------------------------------------------------------------


Execution Copy
 
3.6           The Company shall grant the Employee 50,000 ARIAD restricted stock
units on the date of the Board’s approval of the grant.  The Employee agrees
that all such restricted stock units shall be subject to a period of restriction
as to transfer and to repurchase by the Company with respect to 100% of such
grant until April 11, 2011, and the underlying shares of the Company’s Common
Stock shall be issued upon lapsing of the period of restriction.  In the event
that (a) Employee dies before April 11, 2011 or (b) this Agreement is not
renewed prior to December 31, 2010 pursuant to Section 2 herein, the
restrictions on these ARIAD restricted stock units will lapse, and the
underlying shares shall be issued within thirty (30) days of the occurrence of
either event.  Notwithstanding the foregoing, any restricted stock units shall
be forfeited in the event that this Agreement is terminated by the Company for
Cause pursuant to Section 4 herein.
 
4.            Termination by the Company.
 
The Company may terminate this Agreement, if any one or more of the following
shall occur:
 
(a)           The Employee shall die during the Term; provided, however, the
Employee's legal representatives shall be entitled to receive the compensation
provided for hereunder to the last day of the month in which Employee’s death
occurs.
 
(b)            The Employee shall become physically or mentally disabled,
whether totally or partially, so that the Employee is unable substantially to
perform the Employee’s services hereunder for (i) a period of one-hundred eighty
(180) consecutive days, or (ii) for shorter periods aggregating one-hundred
eighty (180) days during any twelve (12) month period.
 
4

--------------------------------------------------------------------------------


Execution Copy
 
(c)  The Employee acts, or fails to act, in a manner that provides Cause for
termination.  For purposes of this Agreement, the term "Cause" means (i) the
failure by the Employee to perform any of Employee’s material duties hereunder,
(ii) the conviction of the Employee of any felony, (iii) any acts of fraud or
embezzlement by the Employee or the conviction of any crime involving the
Company or any of its Affiliates, (iv) violation of any federal, state or local
law, or administrative regulation related to the business of the Company, (v) a
conflict of interest, (vi) conduct that could result in publicity reflecting
unfavorably on the Company in a material way, (vii) failure to comply with the
written policies of the Company, or (viii) a material breach of the terms of
this Agreement by the Employee.  If the conduct constituting Cause hereunder is
susceptible to cure, the Company shall provide the Employee written notice of
termination pursuant to this Section 4, and Employee shall have thirty (30) days
to cure or remedy such failure or breach, in which case this Agreement shall not
be terminated.  If the conduct is not susceptible to cure, this Agreement shall
terminate upon written notice by the Company.
 
5.             Termination by the Employee.
 
                        5.1   The Employee may terminate this Agreement, if any
one or more of the following shall occur:
 
(a)            a material breach of the terms of this Agreement by the Company
and such breach continues for thirty (30) days after the Employee gives the
Company written notice of such breach;
 
(b)            the Company shall make a general assignment for benefit of
creditors; or any proceeding shall be instituted by the Company seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking entry of an order for relief or the appointment
of a receiver, trustee, or other similar official for it or for any substantial
part of its property or the Company shall take any corporate action to authorize
any of the actions set forth above in this subsection 5(b);
 
5

--------------------------------------------------------------------------------


Execution Copy
 
(c)            an involuntary petition shall be filed or an action or proceeding
otherwise commenced against the Company seeking reorganization, arrangement or
readjustment of the Company's debts or for any other relief under the Federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing and remain undismissed or
unstayed for a period of thirty (30) days; or
 
(d)            a receiver, assignee, liquidator, trustee or similar officer for
the Company or for all or any part of its property shall be appointed
involuntarily.
 
(e)           a Change in Control as defined in Section 14.


6.             Severance.
   
6.1  If (i) the Company terminates this Agreement without Cause or (ii) the
Employee terminates this Agreement pursuant to Section 5.1(a), then: (1) except
in the case of death or disability, the Company shall continue to pay Employee
his then-current salary for the remaining period of the applicable Term; (2) all
stock options granted pursuant to this Agreement that would have vested during
the Term shall vest upon the effective date of such termination; and (3) the
Company shall continue to provide all benefits subject to COBRA at its expense
for up to one (1) year.
 
6.2  In the event of a consummation of a Change in Control of the Company, and
if the Employee gives notice of termination within ninety (90) days after such
occurrence, then (i) all stock, stock options, restricted stock awards or units,
and similar equity rights granted to the Employee shall immediately vest and
remain fully exercisable through their original term with all rights; and (ii)
the Company shall continue to pay the Employee his then-current salary for the
shorter of (a) six (6) months, or (b) the remaining period of the applicable
Term.
 
6

--------------------------------------------------------------------------------


Execution Copy

 
7.             Other Benefits.
 
In addition to all other benefits contained herein, the Employee shall be
entitled to:
 
(a)            Paid time-off of five (5) weeks per year taken in accordance with
the paid time-off policy of the Company.
 
(b)            After six (6) years of full-time employment, one (1) three-month
period of fully paid leave of absence in accordance with the Company’s Officer
Sabbatical Policy in place at that time.  The Policy currently provides the
following eligibility criteria: Employee must complete six (6) years of
full-time service; Employee must be in good standing at the time of the
Sabbatical; and Employee must affirm the intent to return to full-time service
of the Company at the end of the Sabbatical.  In addition, the Company must
approve the scheduling of a Sabbatical and may ask the Employee to postpone a
Sabbatical until a time that meets its business needs.
 
(c)           Group health, disability, long-term care and life insurance.
 
(d)           The Company shall provide the Employee with an automobile
allowance of $750 per month and standard tax preparation and planning services.
 
(e)           To facilitate the Employee's transition, the Company will provide
the Employee with a one-time transition advance (the “Advance”) in the total
amount of $150,000:  $75,000 of which shall be payable by the Company within
thirty (30) days of the start of employment and $75,000 of which shall be
payable seven (7) months thereafter or, if not previously paid, upon a Change in
Control.  In order to be eligible to receive any portion of the Advance, the
Employee must be a full-time employee of the Company at the time such payment is
due.  The Employee shall be obligated to repay any portion of the Advance made
by the Company immediately upon the occurrence of any of the following
events:  (a) the Employee terminates his employment or this Agreement at any
time prior to December 31, 2010, except as provided pursuant to Section 5.1
herein, or (b) the Company terminates this Agreement for Cause at any time
pursuant to Section 4 herein.  Notwithstanding the foregoing, if the Company
terminates this Agreement for reasons other than Cause between July 1, 2009 and
December 31, 2010, the Employee shall be obligated to repay the Transition
Advance within thirty (30) days of such termination, but the amount due from
Employee in such circumstances shall be reduced pro rata by the number of
complete months of full-time service that Employee has completed at the time of
termination.  As of January 1, 2011, the Advance shall no longer be subject to
repayment by the Employee.  The Employee authorizes the Company to withhold from
final wages, expense reimbursements, or other forms of compensation due to him
at the time of separation any portion of the Advance that he is required to
repay.
 
7

--------------------------------------------------------------------------------


Execution Copy
 
  
8.
Confidentiality.

   
8.1           The Employee acknowledges that, during the course of performing
Employee’s services hereunder, the Company shall be disclosing information to
the Employee related to the Company's Field of Interest, Inventions, projects
and business plans, as well as other information (collectively, "Confidential
Information").  The Employee acknowledges that the Company's business is
extremely competitive, dependent in part upon the maintenance of secrecy, and
that any disclosure of the Confidential Information would result in serious harm
to the Company.
 
8.2           The Employee agrees that the Confidential Information only shall
be used by the Employee in connection with Employee’s activities hereunder as an
employee of the Company, and shall not be used in any way that is detrimental to
the Company.
 
8

--------------------------------------------------------------------------------


Execution Copy
 
8.3           The Employee agrees not to disclose, directly or indirectly, the
Confidential Information to any third person or entity, other than
representatives or agents of the Company.  The Employee shall treat all such
information as confidential and proprietary property of the Company.
 
8.4           The term "Confidential Information" does not include information
that (a) is or becomes generally available to the public other than by
disclosure in violation of this Agreement, (b) was within the Employee's
possession prior to being furnished to such Employee, (c) becomes available to
the Employee on a non-confidential basis or (d) was independently developed by
the Employee without reference to the information provided by the Company.
 
8.5            The Employee may disclose any Confidential Information that is
required to be disclosed by law, government regulation or court order.  If
disclosure is required, the Employee shall give the Company advance notice so
that the Company may seek a protective order or take other action reasonable in
light of the circumstances.
 
8.6           Upon termination of this Agreement, the Employee shall promptly
return to the Company all materials containing Confidential Information, as well
as data, records, reports and other property, furnished by the Company to the
Employee or produced by the Employee in connection with services rendered
hereunder.  Notwithstanding such return or any of the provisions of this
Agreement, the Employee shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 8 for a period of three (3)
years after the termination of this Agreement.
 
8.7           In connection with Employee’s employment by the Company, the
Employee hereby acknowledges that Employee may enter into more than one
agreement with regard to (a) the confidentiality of certain books, records,
documents and business, (b) rights to certain inventions, proprietary
information, and writings, (c) publication of certain materials, and (d) other
related matters (the "Confidential Matters") of the Company (the
"Confidentiality Agreements").  In order to clarify any potential conflicts
between certain respective provisions of such Confidentiality Agreements, the
Employee and the Company hereby agree that, as among such Confidentiality
Agreements, the provision (or part thereof) in any such Confidentiality
Agreement that affords the greatest protection to the Company with respect to
the Confidential Matters shall control.
 
9

--------------------------------------------------------------------------------


Execution Copy
 
9.             Inventions Discovered by the Employee WhilePerforming Services
Hereunder.
 
During the Term, the Employee shall promptly disclose to the Company any
invention, improvement, discovery, process, formula, or method or other
intellectual property, whether or not patentable, whether or not copyrightable
(collectively, "Inventions") made, conceived or first reduced to practice by the
Employee, either alone or jointly with others, while performing service
hereunder.  The Employee hereby assigns to the Company all of the Employee’s
right, title and interest in and to any such Inventions.  During and after the
Term, the Employee shall execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain, and enforce patents and copyrights in any and all countries on such
Inventions.  The Employee hereby irrevocably designates the Chief Intellectual
Property Officer of the Company as the Employee’s agent and attorney-in-fact to
execute and file any such document and to do all lawful acts necessary to apply
for and obtain patents and copyrights and to enforce the Company's rights under
this paragraph.  This Section 9 shall survive the termination of this Agreement.
 
10

--------------------------------------------------------------------------------


Execution Copy
 
 
10.
Non-Competition and Non-Solicitation.

 
During the Term and for a period of one (1) year following the date of
termination or nonrenewal of Employee’s employment with the Company, for any
reason and whether voluntary or involuntary (other than termination pursuant to
Section 5.1(a):  (a) the Employee shall not in the United States or in any
country in which the Company shall then be doing business, directly or
indirectly, enter the employ of, or render any services to, any person, firm or
corporation engaged in any business that is competitive with the business of the
Company or of any of its subsidiaries or affiliates of which the Employee may
become an employee or officer during the Term;  Employee shall not engage in
such business on Employee’s own account; and Employee shall not become
interested in any such business, directly or indirectly, as an individual,
partner, shareholder, director, officer, principal, agent, employee, trustee,
consultant, or any other relationship or capacity; provided, however, that
nothing contained in this Section 10 shall be deemed to prohibit the Employee
from acquiring, solely as an investment, shares of capital stock of any public
corporation;  (b) neither the Employee nor any Affiliate of the Employee shall
solicit or utilize, or assist any person in any way to solicit or utilize, the
services, directly or indirectly, of any of the Company's directors,
consultants, members of the Board of Scientific and Medical Advisors, officers
or employees (collectively, "Associates of the Company").  This non-solicitation
and non-utilization provision shall not apply to Associates of the Company who
have previously terminated their relationship with the Company.
 
10.1            If the Employee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 10, the Company shall have the
following rights and remedies:
 
10.1.1                       The right and remedy to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Company and that money damages shall not provide
an adequate remedy to the Company; and
 
11

--------------------------------------------------------------------------------


Execution Copy
 
10.1.2                       The right and remedy to require the Employee to
account for and pay over to the Company all compensation, profits, monies,
accruals,increments or other benefits (collectively "Benefits") derived or
received by the Employee as the result of any transactions constituting a breach
of any of the provisions of the preceding paragraph, and the Employee hereby
agrees to account for and pay over such Benefits to the Company.
 
Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.
 
10.2           If any of the covenants contained in Section 8, 9 or 10, or any
part thereof, is hereafter construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect without regard to the invalid portions.
 
10.3           If any of the covenants contained in Section 8, 9 or 10, or any
part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and, in its reduced form, such provision shall then be
enforceable.
 
10.4           The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 8, 9 and 10 upon the courts of any
state within the geographical scope of such covenants.  In the event that the
courts of any one or more of such states shall hold any such covenant wholly
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other states within the geographical scope of such covenants, as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being, for this purpose, severable into diverse and
independent covenants.
 
12

--------------------------------------------------------------------------------


Execution Copy
 
10.5.  The covenants in Sections 8, 9, and 10 are conditions of Employee’s
continued employment with the Company, and they are not tied to Employee’s
performance of any particular role or job; therefore, the covenants in Sections
8, 9, and 10 shall survive any change in Employee’s title, compensation,
benefits, role, or responsibilities and shall remain in full force and effect
following any such change.  By continuing in the Company’s employ, Employee
continually re-affirms the intention to be bound by these ongoing covenants.
 
11.           Indemnification.
 
The Company shall indemnify the Employee, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
Employee in connection with any action, suit or proceeding to which Employee may
be made a party by reason of being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.  The Company shall
provide to the Employee, subject to its availability upon reasonable terms
(which determination shall be made by the Board of Directors) at its expense,
directors and officers insurance for the Employee in reasonable
amounts.  Determination with respect to (a) the availability of insurance upon
reasonable terms and (b) the amount of such insurance coverage shall be made by
the Board of Directors in its sole discretion.
 
12.           Notices.
 
All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by prepaid telegram (confirmed delivery by the telegram service),
private overnight mail service (delivery confirmed by such service), registered
or certified mail (return receipt requested), or delivered personally, as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):
 
13

--------------------------------------------------------------------------------


Execution Copy
 
If to the Company:
 
ARIAD Pharmaceuticals, Inc.
26 Landsdowne Street
Cambridge, Massachusetts 02139
Attention: Chief Executive Officer
Telephone: (617) 494-0400
Facsimile: (617) 494-1828


If to the Employee:
 
Daniel M. Bollag, Ph.D.
7 Apollo Circle
Lexington, Massachusetts 02421
Telephone: (781) 863-0209.
 
13.           General.
 
13.1           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
agreements made and to be performed entirely in Massachusetts.
 
13.2     The parties agree that any action, claim, or other proceeding involving
any dispute between them shall be resolved by a judge alone in a bench trial,
and both parties expressly waive their right to a trial by jury of any such
action, claim or proceeding.
 
13.3            The Section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
14

--------------------------------------------------------------------------------


Execution Copy
 
13.4            This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.
 
13.5            This Agreement and the Employee's rights and obligations
hereunder may not be assigned by the Employee or the Company; provided, however,
the Company may assign this Agreement to an Affiliate or a
successor-in-interest.
 
13.6           This Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by the parties hereto, or in the case of a waiver,
by the party waiving compliance.  In order to be effective, any such
modification or amendment must be signed by the Company’s Chief Executive
Officer.  Employee acknowledges that no other officer, employee, Director, or
representative is authorized to modify or amend the terms of this
Agreement.  The failure of a party at any time or times to require performance
of any provision hereof shall in no manner affect the right at a later time to
enforce the same.  No waiver by a party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.
 
14.           Definitions.  As used herein the following terms have the
following meaning:
 
15

--------------------------------------------------------------------------------


Execution Copy
 
(a)            "Affiliate" means and includes any corporation or other business
entity controlling, controlled by or under common control with the corporation
in question.
 
(b)           The “Company’s Field of Interest” is the discovery, development
and commercialization of pharmaceutical products based on (a) intervention in
signal transduction pathways and (b) gene and cell therapy.  The Company’s Field
of Interest may be changed at any time at the sole discretion of the Company and
upon written notice to Employee.
 
(c)            "Person" means any natural person, corporation, partnership,
firm, joint venture, association, joint stock company, trust, unincorporated
organization, governmental body or other entity.
 
(d)            "Subsidiary" means any corporation or other business entity
directly or indirectly controlled by the corporation in question.
 
(e)           "Change in Control” means the occurrence of any of the following
events (without the consent of the Employee):
 
(i)  Any corporation, person or other entity makes a tender or exchange offer
for shares of the Company's Common Stock pursuant to which such corporation,
person or other entity acquires more than 50% of the issued and outstanding
shares of the Company's Common Stock;
 
(ii)  The stockholders of the Company approve a definitive agreement to merge or
consolidate the Company with or into another corporation or to sell or otherwise
dispose of all or substantially all of the Company's assets; or
 
(iii) Any person within the meaning of Section 3 (a) (9) or Section 13 (d) of
the Securities Exchange Act of 1934 acquires more than 50% of the combined
voting power of Company's issued and outstanding voting securities entitled to
vote in the election of the Board.


16

--------------------------------------------------------------------------------


Execution Copy







 
 
 
 
 
 
This Space Left Intentionally Blank.
 
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.









 
ARIAD PHARMACEUTICALS, INC.
                   
By:
/s/ Harvey J. Berger
           
Harvey J. Berger, M.D.
     
Chairman and Chief Executive Officer
                   
EMPLOYEE
         
/s/ Daniel M. Bollag
         
Daniel M. Bollag, Ph.D.
 

 
 
 
 
17